 Case: 1:05-cr-00250-CAB Doc #: 177 Filed: 05/19/21 1 of 1. PageID #: 643




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                      )   CASE NO. 1:05cr250-06
                                               )
   Plaintiff,                                  )
                                               )
   v.                                          )   Senior Judge Christopher A. Boyko
                                               )
KHALID RA,                                     )
                                               )
   Defendant.                                  )   ORDER
                                               )

         This matter was before the Court on May 19, 2021, for hearing on the

Government’s request for revocation of Defendant Khalid Ra’s supervised release. The

Defendant was present and represented by counsel.

         A Supervised Release Violation hearing was held by Magistrate Judge William H.

Baughman, Jr. on April 23, 2021, at which time the Defendant admitted to the following

violations: 1) Whereabouts Unknown; and 2) Failure to Comply with Drug Testing. The

Magistrate Judge issued a Report and Recommendation on the same date. The Court

adopts the Magistrate Judge’s Report and Recommendation. The Court finds Defendant in

violation and revokes supervised release.

        The Defendant is sentenced to custody of Bureau of Prisons (BOP) for a term of

eight (8) months. No further period of supervised release to follow.

        The Defendant is remanded to custody.

        IT IS SO ORDERED.


                                    s/ Christopher A. Boyko
DATED: May 19, 2021            CHRISTOPHER A. BOYKO
                                    SENIOR UNITED STATES DISTRICT JUDGE
